This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. 34,477

 5 JOSEPH BARRIOS,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Brett R. Loveless, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Jorge A. Alvarado, Chief Public Defender
13   Santa Fe, NM
14   Steven J. Forsberg, Assistant Appellate Defender
15   Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 GARCIA, Judge.

19   {1}    Defendant appeals from the district court’s judgment affirming his bench trial
 1 convictions for aggravated DWI, failure to maintain lane, and failure to use turn signal

 2 following an on-record appeal from his metropolitan court conviction. [RP 71, 98,

 3 107] Our notice proposed to affirm, and Defendant filed a memorandum in opposition

 4 (MIO). We remain unpersuaded by Defendant’s arguments and therefore affirm.

 5   {2}   In his MIO, Defendant continues to assert that reversal is merited. [MIO 1]

 6 Defendant does not contest our recitation of facts [MIO 1] or otherwise specifically

 7 challenge our application of the law. See State v. Mondragon, 1988-NMCA-027, ¶ 10,

 8 107 N.M. 421, 759 P.2d 1003 (“A party responding to a summary calendar notice

 9 must come forward and specifically point out errors of law and fact.”), superseded by

10 statute on other grounds as stated in State v. Harris, 2013-NMCA-031, ¶ 3, 297 P.3d

11 374. For the reasons extensively detailed in our notice, we hold that the district court

12 did not err in denying his requested continuance and that Defendant failed to establish

13 a prima facie case of ineffective assistance of counsel.

14   {3}   Lastly, as we pointed out in our notice, Defendant’s ineffective assistance of

15 counsel argument would be more appropriately addressed in habeas proceedings. [CN

16 7] See generally State v. Roybal, 2002-NMSC-027, ¶ 19, 132 N.M. 657, 54 P.3d 61

17 (stating that, if facts necessary to a full determination are not part of the record, an

18 ineffective assistance claim is more appropriately brought through a habeas corpus

19 petition).


                                              2
1   {4}   To conclude, we affirm Defendant’s convictions.

2   {5}   IT IS SO ORDERED.



3                                              ________________________________
4                                              TIMOTHY L. GARCIA, Judge

5 WE CONCUR:



6 _______________________________
7 MICHAEL E. VIGIL, Chief Judge



8 _______________________________
9 M. MONICA ZAMORA, Judge




                                           3